     Case 3:19-cv-00034-GPC-RBB Document 80 Filed 05/26/20 PageID.718 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEITH WAYNE SEKERKE,                                Case No.: 3:19-cv-0034-GPC-RBB
      Booking No. 18165284,
12
                                         Plaintiff,       ORDER DENYING PLAINTIFFS
13                                                        MOTION FOR A TEMPORARY
                          vs.                             RESTRAINING ORDER AND
14
                                                          INJUNCTION
15
      ARTURO LEON; MARK O’BRIEN;                          [ECF No. 77]
16    JON MONTGOMERY; DANE OLSEN
17    and COUNTY OF SAN DIEGO,
18                                    Defendants.

19
20         Before the Court is Plaintiff’s motion for a temporary restraining order and
21   injunction. ECF No. 77 (“Mot.”). No oppositions or replies have been filed. The Court
22   hereby DENIES Plaintiff’s motion.
23         On January 7, 2019, Plaintiff proceeding pro se and in forma pauperis, filed this
24   lawsuit. ECF No. 1. Plaintiff is currently incarcerated in San Diego County Jail as a
25   pretrial detainee. On February 10, 2020, the Court granted Plaintiff’s motion to file a
26   Second Amended Complaint (“SAC”). ECF No. 53. In the SAC, Plaintiff argues that his
27   right to medical care has been violated due to Defendants’ policy of refusing to provide
28   narcotics to inmates and that he has suffered retaliation as a result of filing these claims.
                                                      1
                                                                                 3:19-cv-0034-GPC-RBB
     Case 3:19-cv-00034-GPC-RBB Document 80 Filed 05/26/20 PageID.719 Page 2 of 4



1    ECF No. 54 (“SAC”). On April 15, 2020, the Court granted in part and denied in part
2    Defendants Arturo Leon and Mark O’Brien’s motion to dismiss the SAC. ECF No. 68.
3    The remaining causes of action in the SAC are: Inadequate Medical Care against Dr.
4    Leon as to the failure to provide morphine theory of recovery (claim one); Inadequate
5    Medical Care – methicillin-resistant Staphylococcus aureus (“MRSA”) Infection (failure
6    to provide treatment) against Dr. Leon (claim two); (3) Inadequate medical care –
7    Denying Prescription against Dr. Montgomery (claim three); State Supplemental Medical
8    Claims against Dr. Leon (claim four); Retaliation against Deputy Olsen (claim six); and
9    Liability of San Diego County based on all other Defendants being agents, employees, or
10   co-conspirators (claim seven).
11         Legal Standard
12         “A preliminary injunction is an extraordinary remedy never awarded as of right.”
13   Winter v. Natural Resources Def. Council, 555 U.S. 7, 24 (2008). “In each case, courts
14   must balance the competing claims of injury and must consider the effect on each party
15   of the granting or withholding of the requested relief.” Id. (citing Amoco Prod. Co. v.
16   Gambell, 480 U.S. 531, 542 (1987) (internal citations omitted)). As such, the “grant of a
17   preliminary injunction is a matter committed to the discretion of the trial judge[.]” Evans
18   v. Shoshone–Bannock Land Use Policy Comm'n, 736 F.3d 1298, 1307 (9th Cir. 2013).
19   This discretion allows courts to properly evaluate when it is appropriate to grant
20   preliminary relief in light of the “infinite variety of situations which may confront it.”
21   A.L.K. Corp. v. Columbia Pictures Indus., Inc., 440 F.2d 761, 763 (3d Cir. 1971).
22   District courts exercise this discretion according to a four-factor test mandated by
23   traditional principles of equity. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391
24   (2006). The test requires a plaintiff to demonstrate (1) a likelihood of success on the
25   merits, (2) a likelihood of irreparable harm in the absence of preliminary relief, (3) that
26   the balance of equities tips in the plaintiff's favor, and (4) that an injunction is in the
27   public interest. Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20
28   (2008).
                                                     2
                                                                                   3:19-cv-0034-GPC-RBB
     Case 3:19-cv-00034-GPC-RBB Document 80 Filed 05/26/20 PageID.720 Page 3 of 4



1          In performing this analysis, district courts must consider whether the nature of the
2    relief sought in the motion is sufficiently related to the claims that give rise to the action.
3    “The Ninth Circuit has formally adopted the rule . . . which requires a sufficient nexus
4    between the claims raised in a motion for injunctive relief and the claims set forth in the
5    underlying complaint itself.” Hansen v. Cty. of San Diego, 2018 WL 3584461, at *2
6    (S.D. Cal. July 26, 2018). As such, “[t]here must be a relationship between the injury
7    claimed in the motion for injunctive relief and the conduct asserted in the underlying
8    complaint for a court to grant a motion for injunctive relief; this requires a sufficient
9    nexus between the claims raised in a motion for injunctive relief and the claims set forth
10   in the underlying complaint itself.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr.,
11   810 F.3d 631, 636 (9th Cir. 2015). The relationship between the preliminary injunction
12   and the underlying complaint must be “sufficiently strong where the preliminary
13   injunction would grant relief of the same character as that which may be granted finally.”
14   Id. (citations omitted). “Absent that relationship or nexus, the district court lacks
15   authority to grant the relief requested.” Id.
16         Discussion
17         On February 10, 2020, the Court denied Plaintiff’s prior motion for a temporary
18   restraining order and emergency injunction in order to obtain a magnetic resonance
19   imaging (“MRI”) scan, which Plaintiff alleged was recommended by a physician on a
20   November 20, 2019 due to Plaintiff’s hydrocephalus condition. ECF No. 53. In denying
21   Plaintiff’s motion, the Court explained that Plaintiff sought relief based on events that
22   were outside of the scope of the events that give rise to this action – i.e., the October-
23   November 2018 provision of medical care and the “no narcotic” policy. ECF No. 53 at
24   17.
25         The same logic applies again to the instant motion. Here, Plaintiff filed a motion
26   for a temporary restraining order on the basis that jail officials have denied Plaintiff
27   Tramadol medication, which was prescribed to Plaintiff by a neurologist from an April
28   20, 2020 visit to a neurologist at University of California San Diego. Mot. at 1. Plaintiff
                                                     3
                                                                                  3:19-cv-0034-GPC-RBB
     Case 3:19-cv-00034-GPC-RBB Document 80 Filed 05/26/20 PageID.721 Page 4 of 4



1    asserts that this Tramadol prescription is to “treat pain” – the “very pain outlined in
2    Plaintiff’s complaint in which defendants have denied treatment for.” Id. Plaintiff notes
3    that Tramadol is a “non-narcotic.” Id.
4           Since Plaintiff is seeking to obtain non-narcotic prescription medication prescribed
5    as a result of a visit to a neurologist, he is seeking relief that is outside the scope of this
6    action. See e.g., Davis v. Paramo, 2016 WL 5682550, (S.D. Cal. Oct. 3, 2016) (rejecting
7    plaintiff’s medical care claims that arose from events that occurred after the plaintiff filed
8    his complaint). Plaintiff notes that he “realizes these are grounds for an entirely new and
9    separate lawsuit” but has filed in this case in order to save the court time, effort and
10   resources. In order to adjudicate Plaintiff’s allegations regarding Defendants’ failure to
11   provide a non-narcotic medication prescribed by a neurologist – presumably related to
12   Plaintiff’s neurological condition – the Court would be required to engage in a factual
13   analysis distinct from the analysis required by the substantial claims already alleged in
14   the SAC against Defendants – i.e., inadequate medical care on the basis of failure to
15   provide narcotic medication, inadequate medical care with respect to Plaintiff’s MRSA
16   infection, and retaliation for filing these claims. Accordingly, Plaintiff’s motion is
17   DENIED.
18
19          IT IS SO ORDERED.
20   Dated: May 26, 2020
21
22
23
24
25
26
27
28
                                                     4
                                                                                   3:19-cv-0034-GPC-RBB
